Case 7:19-cv-09899-CS Document1 Filed 10/25/19 Page 1 of 16

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

TRUSTEES OF THE LOCAL 806 STRUCTURAL STEEL )
AND BRIDGE PAINTERS OF GREATER NEW YORK )
EMPLOYEE TRUST FUNDS and TRUSTEES OF THE ) Index No.: 19-CIV-9899

DISTRICT COUNCIL NO. 9 PAINTING INDUSTRY )

INSURANCE FUND and TRUSTEES OF THE DISTRICT )

COUNCIL NO. 9 PAINTING INDUSTRY ANNUITY FUND )

and THE STRUCTURAL STEEL AND BRIDGE PAINTERS )
OF GREATER NEW YORK LOCAL UNION NO. 806, ) COMPLAINT

)

Plaintiffs, )

-against- )

)

)

)

)

)

P. S. BRUCKEL, INC. and PETER S. BRUCKEL, Individually
and DARWIN NATIONAL ASSURANCE COMPANY,

Defendants.

 

Plaintiffs, Trustees of the Local 806 Structural Steel and Bridge Painters of Greater New York
Employee Trust Funds and Trustees of the District Council No. 9 Painting Industry Insurance Fund and
Trustees of the District Council No. 9 Painting Industry Annuity Fund (hereinafter referred to as the
“Funds”) (collectively referred to as “Plaintiffs’”) and the Structural Steel and Bridge Painters of Greater
New York Local Union No. 806, (hereinafter referred to as the “Union”) or (collectively referred to as
“Plaintiffs”) by their attorneys Barnes, Iaccarino & Shepherd LLP allege as follows:

NATURE OF THE ACTION AND JURISDICTION AND VENUE

1. This civil action is based on the provisions of Section 301 of the Labor Management Relations
Act of 1947 (hereinafter referred to as the "Taft-Hartley Act") 29 U.S.C. Section 185, and Section
502(a)(3) and Section 515 of the Employee Retirement Income Security Act, as amended (hereinafter

referred to as "ERISA") (29 U.S.C. Section 1132(a)(3) and 29 U.S.C. 1145).
Case 7:19-cv-09899-CS Document1 Filed 10/25/19 Page 2 of 16

2. Jurisdiction is conferred upon this Court by Section 301 of the Taft-Hartley Act (29 U.S.C.
Section 185) and Sections 502(e)(1) and 502(f) of ERISA (29 U.S.C. Sections 1132(e)(1) and 1132(f))
and 28 U.S.C. Section 1367; and derivative jurisdiction is contained in 28 U.S.C. Sections 1331 and 1337.

3. Venue properly lies in this District under the provisions of 502(e)(2) of ERISA (29 U.S.C.
Section 1132(e)(2)) and Section 301 of the Taft-Hartley Act (29 U.S.C. Section 185) and 28 U.S.C.
Section 1391(b).

4. This action is brought by the respective Trustees of the Funds in their fiduciary capacities for
monetary damages and other equitable relief under ERISA and for breach of a labor contract to secure
performance by an Employer of specific statutory and contractual obligations to submit the required fringe
benefit contributions and/or reports to the Plaintiffs in a timely fashion and to permit and cooperate in the
conduct of an audit. This action also involves the breach of a contract by a surety to remit the required
fringe benefit contributions to the Plaintiffs.

PARTIES

5. The Plaintiffs’ Trustees are, at all relevant times, the fiduciaries of jointly administered multi-
employer, labor management trust funds as defined by Section 3(21)(A) and Section 502(a)(3) of ERISA
(29 U.S.C. Sections 1002(21)(A) and 1132(a)(3)). The Funds are established and maintained by the
Union and various Employers pursuant to the terms of Collective Bargaining Agreements and Trust
Indentures in accordance with Section 302(c)(5)(1) of the Taft-Hartley Act (29 U.S.C. Section 186 (c)(5)).
The Funds are employee benefit plans within the meaning of Sections 3(1), 3(2), 3(3) and 502(d)(1) of
ERISA (29 U.S.C. Sections 1002 3(1), 3(2), 3(3) and 1132(d)(1)), and multi-employer plans within the
meaning of Sections 3(37) and 515 of ERISA (29 U.S.C. Sections 1002(37) and 1145). Plaintiffs are
Trustees of the Funds and the “plan sponsor” within the meaning of Section (3)(16)(B)(iii) of ERISA (29

U.S.C. Section 1002(16)(B)(iii)).
Case 7:19-cv-09899-CS Document1 Filed 10/25/19 Page 3 of 16

6. The Funds provide fringe benefits to eligible employees, retirees and their dependents on whose
behalf the Employer is required to contribute to the Funds pursuant to its Trade Agreement (hereinafter
referred to as the "Agreement") between the Employer and the Union. The Funds are authorized to collect
fringe benefit contributions on behalf of the employees and the Plaintiffs’ Trustees as fiduciaries of the
Funds are authorized to maintain suit as independent legal entities under Section 502(d)(1) of ERISA (29
U.S.C. Section 1132(d)(1)) and are obligated to bring actions to enforce the provisions of the Agreement
and the Policy for Collection of Delinquent Contributions (hereinafter referred to as “the Policy”) that
concerns the protection of employee benefit rights.

7. The Funds are also the collecting agent for the Labor -Management Cooperation Initiative and
National Finishing trades Institute, Political Action Together — Political Committee, and the Industry
Promotion Funds.

8. The Funds' maintain an office for the transaction of business at 595 West Hartsdale Avenue,
White Plains, NY 10607, in the County of Westchester.

9. The Union is a labor organization within the meaning of Section 301 of the Taft-Hartley Act (29
U.S.C. Section 185) which represents employees in an industry affecting commerce as defined in Section
501 of the Taft-Hartley Act (29 U.S.C. Section 142), and Section 3(4) of ERISA (29 U.S.C. Section
1002(4)), and as further defined in Section 12 of the General Associations Law of the State of New York.

10. The Union brings this action for dues check-off and other contributions owed pursuant to the
Agreement.

11. The Union maintains an office for the transactions of business at 595 West Hartsdale Avenue,
White Plains, NY 10607, in the County of Westchester.

12. Upon information and belief, the Defendant, P.S. Bruckel, Inc. (hereinafter referred to as

“Corporate Defendant” or “Employer”) at all relevant times, was and/or is an “employer” within the
Case 7:19-cv-09899-CS Document1 Filed 10/25/19 Page 4 of 16

meaning of Sections 3(5), (11) and (12) and 515 of ERISA (29 U.S.C. Sections 1002(5), (11) and (12) and
(1145) and was and/or still is an employer in an industry affecting commerce within the meaning of
Section 301 of the Taft-Hartley Act (29 U.S.C. Section 185). Corporate Defendant is an Employer of
employees covered by employee benefit plans and multiemployer plans maintained pursuant to the
Agreement, all as defined in ERISA 3(3) and (37) and is obligated to make contributions to the plans in
accordance with ERISA Section 515, 29 U.S.C. Section 1145.

13. Upon information and belief, the Corporate Defendant was and/or is a for-profit domestic
corporation with its principal place of business 2697 Lakeville Road, Avon, NY 14414, in the County of
Livingston.

14. Upon information and belief, the Defendant, Peter S. Bruckel (hereinafter referred to as
“Individual Defendant”) is the principal owner of the Corporate Defendant and, at all times relevant
herein, maintains an address at 5339 West Lake Road, Geneseo, NY 14454 in the County of Livingston.

15. Upon information and belief, Defendant, Darwin National Assurance Company (hereinafter
referred to as “Darwin” or the “Surety’”) is an insurance company duly authorized and licensed to issue
insurance policies under the laws of the State of New York and having an address for business at 30 S.
17" Street, Suite 810, Philadelphia, PA, in the County of Philadelphia.

16. Upon information and belief, the Individual Defendant exercises control over the activities
and operations of the Corporate Defendant and determines whether or not Corporate Defendant makes
contributions to the Funds.

17. Corporate Defendant and Individual Defendant are parties in interest with respect to the Plans
as defined in ERISA Section 3(14)(H) 29 U.S.C. Section 1002(14)(H) and the Corporate Defendant and
Individual Defendant act directly as an employer and/or indirectly in the interest of an employer in relation

to the Plans, all as defined in ERISA Section 3(5) 29 U.S.C. Section 1002(5).
Case 7:19-cv-09899-CS Document1 Filed 10/25/19 Page 5 of 16

18. To the extent that Corporate Defendant and Individual Defendant exercised authority and/or
control with respect to the management or disposition of assets of an ERISA covered plan, they are
fiduciaries within the meaning of ERISA Section 3(21)(A) 29 U.S.C. Section 1002(21)(A).

BACKGROUND
A. Agreement between P.S. Bruckel, Inc. and the Union

19. Upon information and belief and at all relevant times, Peter Bruckel on behalf of P.S. Bruckel,
Inc. and individually executed an Agreement with the Union, with respect to which the Funds are third-
party beneficiaries. Attached as Exhibit A is a copy of pertinent parts of the Collective Bargaining
Agreement.

20. The Agreement requires that the Employer, among other things, remit fringe
benefit contributions to the Funds in a timely fashion for work performed within the trade and
geographical jurisdiction of the Union. The Agreement also obligates the Employer to report how many
hours were worked by its employees within the jurisdiction of the Union.

21. The Agreement and/or Policy requires the Employer to submit reports to the Funds and
to furnish its books and records when requested by the Funds for the purpose of conducting an audit to
ensure compliance with required benefit fund contributions.

22. Pursuant with the Agreement, the Employer shall provide security to the Funds for the faithful
performance by it of the requirements under the Agreement for the payment of fringe benefit
contributions. The Employer did provide security in the form of a Bond issued by Defendant Darwin

effective March 23, 2015 in the sum of $200,000.00 under Bond No. S001-1076.

CAUSES FOR RELIEF AS AND FOR A FIRST CLAIM FOR
RELIEF FOR BREACH OF CONTRACT
Case 7:19-cv-09899-CS Document1 Filed 10/25/19 Page 6 of 16

23. Plaintiffs repeat, reiterate and re-allege each and every allegation contained in Paragraphs “1”
through “22” of this Complaint as if fully set forth at length herein.

24. The Agreement and/or Policy requires the Corporate Defendant to submit contribution reports
setting forth the hours that each of its employees worked and the amount of contributions due pursuant to
the rate schedules set forth in the Agreement for all work performed by its employees covered by the
Agreement and to remit such monetary contributions in accordance with the Agreement.

25. Upon information and belief, as a result of work performed by the individual employees of the
Corporate Defendant pursuant to the Agreement, there became due and owing to the Funds from the
Corporate Defendant fringe benefit contributions.

26. The Corporate Defendant and the Individual Defendant have failed and refused to remit to the
Funds and Union those reports and fringe benefit contributions due and owing under the Agreement and
in accordance with the Policy for the period January 1, 2013 through to and including December 31, 2015
in the minimum principal amount of $153,978.41.

27. The amount described in Paragraph 26 above is due and owing to the Funds and Union and is
based upon three audits that were conducted by the Funds’ Office.

28. The failure, refusal or neglect to remit the proper contributions and reports to the Plaintiffs
constitutes a violation of the Agreement between the Corporate and Individual Defendant and the Union
wherein the Funds are third party beneficiaries.

29. Pursuant to the Agreement and the Policy upon the Corporate Defendant’s and the Individual
Defendant’s failure to timely remit payment of fringe benefit contributions same shall be subject to
interest at the rate of two percent (2%) above prime per annum and liquidated damages at the rate of

twenty percent (20%) of the delinquent contributions. In addition, if enforcement or collection procedures
Case 7:19-cv-09899-CS Document1 Filed 10/25/19 Page 7 of 16

shall be commenced against an employer, such employer shall be required to pay the reasonable cost of
expenses including attorney’s fees, court costs and disbursements.

30. Accordingly, pursuant to the Agreement, the Employer is liable to Plaintiffs in the minimum
amount of $153,978.41 in unpaid contributions, plus interest, liquidated damages, auditors’ fees,
attorneys’ fees, court costs and disbursements.

AS AND FOR A SECOND CLAIM FOR RELIEF

31. Plaintiffs repeat, reiterate and re-allege each and every allegation contained in Paragraphs “1”
through “30” of this Complaint as if fully set forth at length herein.

32. Section 515 of ERISA, (29 U.S.C. Section 1145) requires employers to pay fringe benefit
contributions in accordance with the terms and conditions of the Agreement.

33. The Defendants have failed to pay or timely pay the fringe benefit contributions and/or submit
the contribution report to Plaintiffs owed as a result of work performed by individual employees of the
Corporate Defendant. Such failure to make timely payment constitutes a violation of Section 515 of
ERISA (29 U.S.C. Section 1145).

34. Section 502 of ERISA (29 U.S.C. Section 1132) provides that upon a finding of an employer
violation of Section 515 of ERISA (29 U.S.C. Section 1145), which requires employers to pay fringe
benefit contributions in accordance with the terms and conditions of collective bargaining agreements, the
Court shall award payment to a plaintiff fund the unpaid fringe benefit contributions plus interest and
liquidated damages on the unpaid principal amount due, together with attorneys’ fees, court costs and
disbursements incurred in the action.

35. The failure to pay has injured the participants of the plan who were taxed on certain
contributions that they did not receive and has injured Funds by delaying the investment of contributions

and causing unnecessary administrative costs for the Funds and has injured the participants and
Case 7:19-cv-09899-CS Document1 Filed 10/25/19 Page 8 of 16

beneficiaries and other contributing employers of the benefit plan in the form of lower benefits and
potentially higher contribution amounts.

36. Accordingly, the Corporate Defendant and Individual Defendant are liable to Plaintiffs under
the Agreement and any Policy concerning the payment of fringe benefit contributions and late charges and
under Sections 502 and 515 of ERISA (29 U.S.C. Sections 1132 and 1145) due to the failure to pay
contributions when they are due.

37. Accordingly, the Corporate Defendant and Individual Defendant are liable to the Funds and
Union in the minimum principal amount of $153,978.41 in unpaid contributions, plus liquidated damages,
interest, auditors’ fees, attorneys’ fees, court costs and disbursements pursuant to Section 502 of ERISA
(29 U.S.C. Section 1132).

AS AND FOR A THIRD CLAIM FOR RELIEF

38. Plaintiffs repeat, reiterate and re-allege each and every allegation contained in Paragraphs “1”
through “37” of this Complaint as if fully set forth at length herein.

39. Pursuant to the Agreement and the Policy, the Corporate Defendant is required to permit and
cooperate with the Funds and/or their designated agents or representatives in an audit of the Employer’s
financial records for the purpose of ascertaining whether the full amount of benefit contributions have
been made to the Funds as required under the Agreement and to verify the accuracy of the Employer
contribution reports.

40, The Employer has failed and refused to allow an audit by the Funds for the period January 1,
2016 through to and including December 31, 2018.

41. The Employer’s failure, refusal or neglect to allow an audit constitutes a violation of the
Agreement between the Employer and the Union wherein the Funds are third party beneficiaries as well as

a violation of the Policy.
Case 7:19-cv-09899-CS Document1 Filed 10/25/19 Page 9 of 16

42. Pursuant to the Agreement and the Policy upon the Employer’s failure to cooperate with an
audit then the entire amount of the Employer’s bond shall apply and pay the same to the Funds to the
credit of the Employer.

43. Accordingly, the Employer must permit and cooperate in the conduct of an audit by the
Plaintiffs and is liable to Plaintiffs for benefit contributions found due and owing pursuant to an audit and
in accordance with the Agreement will also be liable for liquidated damages, interest, auditors’ fees,
attorneys’ fees, court costs and disbursements.

AS AND FOR A FOURTH CLAIM FOR RELIEF

44, Plaintiffs repeat, reiterate and re-allege each and every allegation contained in Paragraphs “1”
through “43” of this Complaint as if fully set forth at length herein.

45. In accordance with ERISA Section 209, 29 U.S.C. 1059 the Employer is responsible for
maintaining the books and records sufficient to allow the Funds to conduct an audit and its failure to do so
constitutes a violation of ERISA.

46. Section 515 of ERISA, (29 U.S.C. Section 1145) requires employers to pay fringe benefit
contributions in accordance with the terms and conditions of Collective Bargaining Agreements and Trust
Indentures.

47. An employer who has failed to pay or timely pay the fringe benefit contributions and/or submit
the contribution reports owed as a result of work performed by individual employees of the employer
constitutes a violation of Section 515 of ERISA (29 U.S.C. Section 1145).

48. Section 502 of ERISA (29 U.S.C. Section 1132) provides that upon a finding of an employer
violation of Section 515 of ERISA (29 U.S.C. Section 1145), which requires employers to pay fringe
benefit contributions in accordance with the terms and conditions of Collective Bargaining Agreements,

the Court shall award payment to a plaintiffs’ fund the unpaid fringe benefit contributions, plus interest
Case 7:19-cv-09899-CS Document1 Filed 10/25/19 Page 10 of 16

and liquidated damages on the unpaid principal amount due, together with auditors’ fees, attorneys’ fees,
court costs and disbursements incurred in this action.

49. The failure to permit an audit has injured the Funds by delaying the investment of
contributions that are found due pursuant to the audit and causing unnecessary administrative costs for the
Funds and has injured the participants and beneficiaries and other contributing employers of the benefit
plan in the form of lower benefits and higher contribution amounts.

50. Accordingly, the Employer is liable to Plaintiffs under the Agreement and Policy concerning
the payment of fringe benefit contributions and under Sections 209, 502 and 515 of ERISA (29 U.S.C.
Sections 1059, 1132 and 1145) due to the failure to permit an audit and pay the contributions that are due
and owing.

51. Accordingly, the Employer must permit and cooperate in the conduct of an audit and is
liable to the Funds in an amount to be determined by the audit which shall include liquidated damages,
interest, auditors’ fees and attorneys’ fees pursuant to Section 502 of ERISA (29 U.S.C. Section
1132).

AS AND FOR A FIFTH CLAIM FOR RELIEF
AGAINST PETER S. BRUCKEL, INDIVIDUALLY

52. Plaintiffs repeat, reiterate and re-allege each and every allegation contained in Paragraphs “1”
through “51” of this Complaint as if fully set forth herein.

53. ERISA Section 404(a) provides that fiduciaries must discharge their duties with respect to an
ERISA covered plan “solely in the interest of the participants and beneficiaries” and “for the exclusive
purpose of providing benefits” and “defraying reasonable administrative expenses” 29 U.S.C. Section
1104 (a)(1)(A).

54. ERISA Section 404(a) also provides that fiduciaries must discharge their duties “in accordance

with the documents and instruments governing the plan insofar as such documents and instruments” are
10
Case 7:19-cv-09899-CS Document1 Filed 10/25/19 Page 11 of 16

consistent with Federal Law, 29 U.S.C. Section 1104(a)(1)(D).

55. As a result of the work performed by Corporate Defendant under the Agreement, Individual
Defendant, upon information and belief, received substantial sums of money related to the work
performed, which intended to pay, among other things, the wages and benefits of employees furnishing
and supplying the labor.

56. By exercising control over assets belonging to the Funds, the Individual Defendant is a
fiduciary with respect to the Funds within the meaning of Section 3(21) of ERISA, 29 U.S.C. Section
1002(21)(A). The Individual Defendant is a fiduciary with respect to the plan assets that they failed to
timely pay into the Funds.

57. Upon information and belief, Individual Defendant owned, controlled and dominated the
affairs of the Corporate Defendant and carried on the business of the Corporate Defendant for her own
personal ends.

58. Upon information and belief, Individual Defendant had managerial discretion and control over
Corporate Defendant, made all decisions on behalf of the Corporate Defendant, signed contracts
governing the Corporate Defendant, signed bank checks for the Corporate Defendant, and made all
decisions concerning payments by the Corporate Defendant.

59. Upon information and belief, Individual Defendant determined which creditors the Corporate
Defendant would pay, determined when the Plaintiffs’ Funds would be paid, determined how much
money would be paid to the Plaintiffs’ Funds, and exercised control over money due and owing to the
Plaintiffs’ Funds.

60. Upon information and belief, Individual Defendant commingled assets of the Plaintiffs’ Funds
with the Corporate Defendant’s general assets and used the Plaintiffs’ Funds’ assets to pay other creditors

of the Corporate Defendant rather than forwarding the assets to the Plaintiffs’ Funds.
11
Case 7:19-cv-09899-CS Document1 Filed 10/25/19 Page 12 of 16

61. The Policy states, in pertinent part, contributions are considered assets of the respective Funds
and become vested plan assets when they become due from the Employer, whether or not they have been
paid to the Funds, and title to all money paid to or due and owing the Funds vests and exclusively remains
in the Trustees of the Funds. The Employer shall have no legal or equitable right, title or interest in or to
any sum paid by or due from the Employer.

62. By failing and refusing to turn over to the Plaintiffs’ Funds the contributions, which are
property of the Funds, Individual Defendant has converted the property of the Funds.

63. Upon information and belief, while retaining Plaintiffs’ Funds’ contributions, Individual
Defendant diverted the Plaintiffs’ Funds’ assets for her own personal use.

64. By withholding contributions from the Plaintiffs’ Plans, Individual Defendant is individually
and personally liable for the violations of ERISA Section 404 described herein, 29 U.S.C. Section 1104.

65. By withholding the contributions from the Plaintiffs’ Funds, Individual Defendant received
and retained for her own personal use and benefit monies which were rightfully assets of the Funds in
violation of ERISA Section 404(a)(1)(A), 29 U.S.C. Section 1104(a)(1)(A) and caused the employees
monetary damages by the employees being taxed on benefit contributions they did not receive.

66. By withholding the contributions from the Plaintiffs’ Funds, Individual Defendant failed to
abide by the instruments governing the Funds in violation of ERISA Section 404(a)(1)(D), 29 U.S.C.
Section 1104(a)(1)(D).

67. As a result of the breaches of fiduciary duty described above, Individual Defendant is liable to
the Funds for the amounts set forth herein, which include contributions, interest, liquidated damages and
the costs and fees of collection and Individual Defendant must singly and jointly disgorge to the Funds

said converted assets.

12
Case 7:19-cv-09899-CS Document1 Filed 10/25/19 Page 13 of 16

AS AND FOR A SIXTH CLAIM FOR RELIEF

68. Plaintiffs repeat, reiterate and re-allege each and every allegation contained in Paragraphs “1”
through “67” of this Complaint as if fully set forth at length herein.

69. Absent an exemption, ERISA Section 406(a) makes it unlawful for fiduciaries to permit
ERISA covered plans to engage in certain transactions with parties in interest, including transactions that
exchange property or extend credit, 29 U.S.C. Section 1106(a)(1)(A) and (B). Absent an exemption,
ERISA Section 406(b) makes it unlawful for fiduciaries to deal with plan assets for their personal account,
29 U.S.C. Section 1106(b)(1) - (3).

70. At all times relevant herein, Corporate Defendant and Individual Defendant were parties in
interest with respect to the Plaintiffs’ Funds because they were fiduciaries, employers, or owners within
the meaning of ERISA Section 3(14)(A),(C) and (E), 29 U.S.C. Section 1002(14)(A), and (E).

71. By withholding the contributions from the Plaintiffs’ Funds, Corporate Defendant and
Individual Defendant dealt with plan assets in their own interest and/or exchanged property or extended
credit from plan assets for their own personal use and benefit in violation of ERISA Sections 406(a) and
(b), 29 U.S.C. Section 1106(a) and (b).

72. By retaining assets of the Plaintiffs’ Funds for their own use, Corporate Defendant and
Individual Defendant as fiduciaries have breached the fiduciary obligations owed to the Plaintiffs’ Funds
and committed prohibited transactions within the meaning of Part 4 of Subchapter I of Chapter 18 of Title
29 of the United States Code, 29 U.S.C. Section 1101 et seq.

73. The Corporate Defendant and Individual Defendant are singly and jointly and individually
liable to make restitution to the Funds in the amounts as are set forth herein, no part of which has been
paid.

74. As a result of the breaches of fiduciary duty described above, Corporate Defendant and

13
Case 7:19-cv-09899-CS Document1 Filed 10/25/19 Page 14 of 16

Individual Defendant are liable to the Plaintiffs’ Funds for the amounts set forth herein, which include
contributions, interest, liquidated damages, and the costs and fees of collection.
AS AND FOR A SEVENTH CLAIM FOR RELIEF
AGAINST DARWIN NATIONAL ASSURANCE COMPANY

75, Plaintiffs repeat, reiterate and re-allege each and every allegation contained in Paragraphs “1”
through “74” of this Complaint as if fully set forth at length herein.

76. Corporate Defendant executed a Bond to Funds bearing Bond Number S001-1076. The Bond
was issued, in relevant part to this action, to guarantee payment to the Funds for benefit contributions.

77, On or about August 14, 2019, after the 2015 audit of the books and records of the Employer
was completed, a formal request was made to the Surety requesting the proceeds of the Bond due to the
failure of the Corporate Defendant to remit the proper benefit fund contributions to the Funds during the
relevant period.

78. In accordance with the Agreement, the Surety is also liable to the Funds for the Employer’s
failure to allow an audit for the audit period 2016, 2017 and 2018.

79. The Surety by its failure to pay on the Bond has injured the participants of the plan who were
taxed on certain contributions that they did not receive and has injured the Funds and Union by delaying
the investment of contributions and causing unnecessary administrative costs to the Funds and have
injured the participants and beneficiaries and other contributing employers of the benefit plan in the form
of lower benefits and potentially higher contribution amounts.

80. Accordingly, the Surety is liable to the Funds for the proceeds of the bond in the minimum

amount of $200,000.00.

AS AND FOR AN EIGHTH CLAIM FOR RELIEF

81. Plaintiffs repeat, reiterate and re-allege each and every allegation contained in Paragraphs
14
Case 7:19-cv-09899-CS Document1 Filed 10/25/19 Page 15 of 16

“1” through “80” of this Complaint as if set forth at length herein.

82. Pursuant to ERISA and the Agreement, the Employer is required to timely submit current
fringe benefit contributions, and reports to Plaintiffs.

83. During the course of the instant action, additional contributions and/or delinquency
charges may become due and owing. If Defendant fails to pay the contributions and/or delinquency
charges, as part of this action, at the time of trial or judgment, whichever is later, those additional
amounts should be included.

WHEREFORE, Plaintiffs respectfully pray for Judgment against Defendants, P.S. Bruckel, Inc.
and Peter S. Bruckel, Individually and Darwin National Assurance Company, as follows:

On the First and Second Claims for Relief against P.S. Bruckel, Inc. and Peter S. Bruckel, Individually:

(a) Inthe minimum sum of $153,978.41, representing fringe benefit fund contributions for the
period January 1, 2013 through to and including December 31, 2015 plus interest,
liquidated damages, auditors’ fees, attorneys’ fees, court costs and disbursements all in
accordance with the Trade Agreement and the Policy for Collection of Delinquent
Contributions.

On the Third and Fourth Claim for Relief:

(b) An Order requiring the Corporate Defendant to permit and cooperate in an audit of the
Defendant’s books and records by the Plaintiffs or its agents for the period January 1, 2016
through to and including December 31, 2018;

(c) Fora Judgment against the Defendants for any monies found due and owing as a result of
the audit of Defendant’s books and records which shall include the principal amount due,
plus interest calculated at 2% percent above prime per annum from the date of the
delinquency, liquidated damages calculated at 20% percent of the principal amount found
due, auditors’ fees and attorneys’ fees as provided for in the Trade Agreement and/or Trust
Indenture and/or Policy for Collection of Delinquent Contributions;

(d) For a Judgment on the Bond in the sum of $200,000.00;
(e) Court costs and disbursements as stated in Plaintiffs’ Policy for Collection of Delinquent

Contributions and as mandated by Section 502(g)(D) of ERISA, 29 U.S.C. Section
1132(g)(2)(D) and the Trade Agreement; and

15
Case 7:19-cv-09899-CS Document1 Filed 10/25/19 Page 16 of 16

On the Fifth Claim for Relief against Peter S. Bruckel, Individually:

(f) Inthe minimum sum of $153,978.41 representing fringe benefit contributions for the
period January 1, 2013 through December 31, 2015 plus interest, liquidated damages, and
attorney’s fees and court costs and disbursements.

On the Seventh Claim for Relief against Darwin National Assurance Company:

(g) For the proceeds of the Bond in the minimum sum of $200,000.00.

(h) Court costs, attorney fees and disbursements incurred in the processing of this lawsuit
On the Eighth Claim for Relief against P.S. Bruckel, Inc. and Peter S. Bruckel, Individually:

(i) | Damages in the amount of any additional contributions and/or delinquency charges,

which may become due and owing during the course of the instant action, which amount
shall include the principal plus interest and liquidated damages.

On all Claims for Relief:
(j) | For such other and further relief as to the Court deems appropriate.

Dated: Elmsford, New York
October 25, 2019 Respectfully submitted,

BARNES, IACCARINO & SHEPHERD LLP

Lint Hlenho
Dana L. Henke, Esq.

Attorneys for Plaintiffs

258 Saw Mill River Road
Elmsford, New York 10523
(914) 592-1515

 

16
